Citation Nr: 0935081	
Decision Date: 09/18/09    Archive Date: 09/23/09

DOCKET NO.  06-13 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for right ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARINGS ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty in the United States Navy 
from August 1966 to August 1970.  He also served in the 
Arizona Air National Guard from March 1975 to March 1976, and 
in the Arizona Army National Guard from February 1977 to 
October 1988, including numerous periods of active duty for 
training and inactive duty training.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a January 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Phoenix, 
Arizona, which determined that new and material evidence had 
not been received to reopen a previously denied claim of 
service connection for bilateral hearing loss.  

In October 2005, the appellant submitted a notice of 
disagreement with the RO's decision and a Statement of the 
Case was issued in March 2006.  The appellant perfected his 
appeal later that month via his submission of a timely VA 
Form 9, Appeal to Board.

Before the matter was certified to the Board, in a March 2009 
rating decision, the RO reopened the claim and granted 
service connection for left ear hearing loss.  The RO 
assigned an initial zero percent disability rating, effective 
August 2, 2004.  The record on appeal currently contains no 
indication that the appellant has appealed the initial 
disability rating or effective date assigned for his service-
connected left ear hearing loss.  Thus, those matters are not 
before the Board.  See Grantham v. Brown, 114 F. 3d 1156, 
1158 (Fed. Cir. 1997).  

With respect to the remaining issue on appeal - whether new 
and material evidence has been received to reopen the claim 
of service connection for right ear hearing loss - in June 
2009, the appellant and his spouse testified at a hearing 
before Kathleen K. Gallagher, a Veterans Law Judge who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.


FINDINGS OF FACT

1.  In November 1970 rating decision, the RO denied the 
appellant's original claim of service connection for 
bilateral hearing loss.  Although he was notified of the RO's 
decision and his appellate rights, he did not perfect an 
appeal within the applicable time period.

2.  In September 2004, the appellant sought reopening of his 
claim of service connection for bilateral hearing loss.

3.  The evidence received since the last final rating 
decision denying service connection for bilateral hearing 
loss relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim of service connection for right 
ear hearing loss.

4.  The appellant's right ear hearing loss preexisted his 
period of active service and was aggravated therein.  


CONCLUSIONS OF LAW

1.  The November 1970 rating decision which denied 
entitlement to service connection for bilateral hearing loss 
is final.  38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 3.104, 
19.118, 19.153 (1970).  

2.  New and material evidence has been received to warrant 
reopening of the claim of service connection for right ear 
hearing loss.  38 U.S.C.A. §§ 5107, 5108 (West 2002); 38 
C.F.R. § 3.156 (2008).

3.  Right ear hearing loss was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.306 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further 
action is necessary to comply with VA's duties to notify and 
assist under the Veterans Claims Assistance Act of 2000 
(VCAA).  See 38 U.S.C.A. §§ 5103(a), 5103A (West 2002); 38 
C.F.R. § 3.159 (2008).  In light of the favorable decision 
below, it is clear that any deficiency in VA's VCAA notice or 
development actions is harmless error.


Background

In April 1966, the appellant underwent a medical examination 
in connection with his enlistment in the U.S. Navy.  
Audiological evaluation showed pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15 (30)
0 (10)
0 (10)
0 (10)
50 (55)
LEFT
5 (20)
15 (25)
0 (10)
10 (20)
25 (30)

(NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the figures on the left of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.).

The assessment was defective hearing.  The appellant's 
physical profile included a "2" for his hearing.  See 
Odiorne v. Principi, 3 Vet. App. 456, 457 (1992) (observing 
that the "PULHES" profile reflects the overall physical and 
psychiatric condition of the appellant on a scale of 1 (high 
level of fitness) to 4 (a medical condition or physical 
defect which is below the level of medical fitness for 
retention in the military service)).

In-service treatment records corresponding to the appellant's 
period of active service are negative for complaints or 
findings of hearing loss.  At his July 1970 naval separation 
medical examination, the appellant's hearing acuity was noted 
to be 15/15 on whispered voice testing.  Audiological testing 
was not conducted.  

In September 1970, the appellant submitted an original 
application for VA compensation benefits, seeking service 
connection for several disabilities, including bilateral 
hearing loss.  In connection with his claim, the RO obtained 
VA clinical records showing that the appellant sought 
treatment in September 1970 for bilateral hearing loss, which 
he claimed had been aggravated during service.  Audiological 
evaluation showed pure tone thresholds, in decibels, as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
20
10

60
LEFT
25
25
20

75

The diagnosis was noise-induced sensorineural hearing loss.  

The appellant's DD Form 214 shows that his military 
occupational specialty was electrician.  

In a November 1970 rating decision, the RO denied service 
connection for bilateral hearing loss, finding that the 
condition had preexisted service and had not been shown to 
have been aggravated therein.  The appellant was notified of 
the RO's decision and his appellate rights in a November 1970 
letter, but he did not appeal.

In September 2004, the appellant sought reopening of his 
claim of service connection for bilateral hearing loss.  

In connection with his claim, the appellant was afforded a VA 
medical examination in December 2004, at which he reported a 
history of noise exposure during service, including as a 
sniper.  He reported post-service noise exposure from working 
in construction, as well as from hunting and woodworking.  
The examiner noted that the appellant did not report 
tinnitus.  Audiological evaluation showed pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
50
50
55
65
85
LEFT
50
50
65
75
80

Speech audiometry revealed speech recognition ability of 96 
percent on the right and 92 percent on the left.  The 
examiner noted that the appellant had displayed "non organic 
behaviors" during a November 2004 audiogram and was 
therefore recalled and retested.  On the current audiogram, 
however, she noted that the appellant again displayed "non 
organic behaviors."  She indicated that it was her belief 
that the appellant's thresholds were elevated, although not 
as much as the appellant's testing indicated.  She indicated, 
however, that these were the best results that could be 
obtained.  The diagnosis was moderate to severe sensorineural 
hearing loss, bilaterally.  Based on a review of the 
appellant's claims folder and reported history, the examiner 
concluded that it was not likely that the appellant's current 
hearing loss was incurred during service.  Rather, she 
indicated that it was the result of 30 years in the 
construction industry, as well as hunting and woodworking.  

At a March 2006 hearing, the appellant testified that during 
his period of active duty in the Navy, his duties included 
working as a sniper.  He indicated that he subsequently 
served in the National Guard where he was a member of the 
rifle and pistol team.  The appellant argued that his 
exposure to acoustic trauma from weapons fire during service 
caused his hearing loss.  

At the hearing, the appellant submitted a letter from a 
private audiologist noting that a February 2006 audiogram had 
revealed that the appellant had bilateral sensorineural 
hearing loss.  The audiologist indicated that it was his 
professional opinion that the appellant's hearing loss was 
most likely due to prolonged exposure to sharp loud sounds, 
such as from the use of firearms while in the U.S. Navy and 
National Guard.  He indicated that this was more probable 
that any sounds the appellant encountered as a carpenter 
doing construction work.  

The audiologist enclosed the results of audiological 
evaluation in February 2006, showing pure tone thresholds, in 
decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
70
65
80

90
LEFT
70
65
80

95

The RO thereafter obtained service personnel records 
corresponding to the appellant's service in the Air National 
Guard and Army National Guard.  Service personnel records 
corresponding to the appellant's service in the Air National 
Guard show that his military occupational specialty was 
electrician.  Service personnel records corresponding to the 
appellant's service in the Army National Guard show that his 
military occupational specialty was artillery repairer and 
tank turret repairman.

The appellant also submitted personnel records showing that 
he had served as his unit's marksmanship coordinator while a 
member of the Army National Guard.  He was also awarded the 
U.S. Army Excellence in Competition Badge, Bronze, Pistol in 
October 1986.

In a March 2006 letter, a private Ear, Nose and Throat 
physician indicated that the appellant had reported a long 
history of bilateral hearing loss, with noise exposure while 
in Vietnam and as a member of the National Guard.  The 
physician also noted that the appellant had a post-service 
history of working around construction.  The physician 
indicated that audiometric testing had shown the appellant to 
have a bilateral mild moderate to profound down sloping 
symmetrical sensorineural hearing loss.  He indicated that 
the etiology of the appellant's hearing loss was most likely 
associated with his severe noise exposure in Vietnam.  

The appellant again underwent VA medical examination in 
October 2008.  Audiological evaluation recorded pure tone 
thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
55
55
65
80
85
LEFT
50
60
70
85
85

The examiner, however, indicated that the appellant had again 
displayed nonorganic behaviors during testing, as he had in 
the past.  In reviewing the claims folder, the examiner noted 
that audiometric testing conducted in April 1966 showed 
moderate high frequency hearing loss in the right ear; there 
was no documentation of audiometric testing conducted at the 
time of separation from active service.  Given the 
appellant's reported history of significant noise exposure 
both during and after military service, the examiner 
concluded that it was not possible to determine the etiology 
of the hearing loss without resorting to speculation.  

At his June 2009 Board hearing, the appellant testified that 
he was exposed to gunfire noise, both during his active duty 
in the Navy and in his service in the National Guard.  With 
respect to his nonmilitary noise exposure, the appellant 
testified that he had owned a construction business and spent 
much of his time supervising employees at job sites, rather 
than actually "swinging a hammer so to speak."  As a 
result, he indicated that he had had minimal occupational 
noise exposure, particularly compared to the significant 
noise exposure he had experienced in service.  




Applicable Law

Service connection

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

The term "active military, naval, or air service" includes 
"active duty, any period of active duty for training during 
which the individual concerned was disabled from a disease or 
injury incurred or aggravated in the line of duty, and any 
period of inactive duty for training during which the 
individual concerned was disabled from an injury incurred or 
aggravated in line of duty."  38 U.S.C.A. § 101(24).

Service connection for certain diseases, such as an organic 
disease of the nervous system like sensorineural hearing 
loss, may be also be established on a presumptive basis by 
showing that such a disease manifested itself to a degree of 
10 percent or more within one year from the date of 
separation from active service.  38 U.S.C.A. § 1112; 38 
C.F.R. §§ 3.307(a)(3), 3.309(a).  In such cases, the disease 
is presumed under the law to have had its onset in service 
even though there is no evidence of such disease during the 
period of service.  38 C.F.R. § 3.307(a).

In addition to the criteria set forth above, service 
connection for impaired hearing is subject to the additional 
requirement of 38 C.F.R. § 3.385, which provides that 
impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  See also 
Hensley v. Brown, 5 Vet. App. 155 (1993).

A veteran will be presumed to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto.  
Only such conditions as are recorded in examination reports 
are to be considered as noted.  38 U.S.C.A. §§ 1112, 1132; 38 
C.F.R. § 3.304.

Clear and unmistakable evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b).  This includes medical 
facts and principles which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  Aggravation may not be conceded where the 
disability underwent no increase in severity during service 
on the basis of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b) (2008).

Temporary or intermittent flare-ups of symptoms of a 
preexisting condition, alone, do not constitute sufficient 
evidence for a non-combat veteran to show increased 
disability for the purposes of determinations of service 
connection based on aggravation under section 1153 unless the 
underlying condition worsened.  Davis v. Principi, 276 F. 3d 
1341, 1346-47 (Fed. Cir. 2002); Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

New and material evidence

In general, decisions of the RO and the Board that are not 
appealed in the prescribed time period are final.  38 
U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.104, 20.1100, 20.1103.  
Pursuant to 38 U.S.C.A. § 5108, a finally disallowed claim 
may be reopened when new and material evidence is presented 
or secured with respect to that claim.

For claims such as this one, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156.

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, the credibility of newly presented evidence 
must be presumed unless evidence is inherently incredible or 
beyond competence of witness).




Analysis

As a preliminary matter, the Board finds that the additional 
evidence received since the final November 1970 rating 
decision denying service connection for bilateral hearing 
loss is new and material within the meaning of 38 C.F.R. § 
3.156 and warrants reopening of the appellant's claim of 
service connection for right ear hearing loss.  As set forth 
above, the additional evidence includes the appellant's 
testimony of in-service noise exposure, both during active 
duty and in the course of his service with the National 
Guard.  Also included in the additional evidence received 
were two private medical opinions, both of which attributed 
the appellant's hearing loss to noise exposure during 
service.  Given the basis for the prior denial, the Board 
finds that new and material evidence has been received and 
will proceed with consideration of the appellant's reopened 
claim of service connection for right ear hearing loss on the 
merits. 

Turning to the merits of the claim, the Board notes that the 
record on appeal includes the appellant's April 1966 service 
enlistment medical examination report.  As discussed above, 
audiometric testing conducted at that time, converted to ISO-
ANSI, showed a 30 decibel loss at 500 Hertz and a 55 decibel 
loss at 400 Hertz.  The diagnosis was defective hearing.  See 
also 38 C.F.R. § 3.385 (providing that impaired hearing will 
be considered to be a disability if at least one of the 
thresholds for the frequencies of 500, 1000, 2000, 3000, or 
4000 Hertz is 40 decibels or greater).

In view of this evidence of a right ear hearing loss 
disability at the time of service enlistment, the Board finds 
that the presumption of sound condition at service entrance 
does not attach in this case.  See Crowe v. Brown, 7 Vet. 
App. 238, 245 (1994); see also Wagner v. Principi, 370 F.3d 
1089 (Fed. Cir. 2004).

The United States Court of Appeals for the Federal Circuit 
has held that in cases such as this, where a preexisting 
disorder is noted upon entry into service, the appellant 
cannot bring a claim for service connection for that 
disorder, but may bring a claim for service-connected 
aggravation of that disorder.  In such cases, the burden 
falls on the appellant to establish aggravation under 38 
U.S.C.A. § 1153.  See Jensen v. Brown, 19 F.3d 1413, 1417 
(Fed. Cir. 1994).  If the presumption of aggravation under 
section 1153 arises, however, the burden shifts to the 
government to show a lack of aggravation by establishing that 
the increase in disability is due to the natural progress of 
the disease.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004).

With respect to the question of aggravation during active 
duty, the Board notes that service treatment records 
corresponding to the appellant's period of active duty are 
entirely negative for complaints or findings of hearing loss.  
At his July 1970 separation medical examination, 
unfortunately, audiometric testing was not conducted.  
However, in September 1970, shortly after his separation from 
active service, the appellant underwent VA audiometric 
examination in connection with his application for VA 
compensation benefits.  The results of that study again 
showed a 30 decibel loss at 500 Hertz, as well as a 60 
decibel loss at 400 Hertz, a slight increase since his April 
1966 enlistment examination.  Given the proximity of this 
audiometric examination to the appellant's period of active 
service, the Board finds that it is a highly probative 
measure of his hearing acuity at service separation.

Given this evidence of an increase in the appellant's 
preexisting right ear hearing loss during active service, and 
in light of the appellant's testimony of significant in-
service noise exposure, the Board finds that his preexisting 
right ear hearing loss disability underwent an increase in 
severity during his period of active service.  Because this 
increase appears to have been sustained, given recent 
audiometric testing showing continued right ear hearing loss, 
the Board finds that a presumption of aggravation therefore 
attaches with respect to the appellant's right ear hearing 
loss.  38 C.F.R. § 3.306(b); see also Jensen v. Brown, 4 Vet. 
App. 304, 306-307 (1993), citing Hunt v. Derwinski, 1 Vet. 
App. 292 (1991).  

In order to rebut the presumption, VA must show by clear and 
unmistakable evidence that the appellant's right ear hearing 
loss was not aggravated during service beyond the normal 
progression of the disease.  Clear and unmistakable evidence 
is a formidable evidentiary burden, requiring that the no 
aggravation result be "undebatable."  Cotant v. West, 17 
Vet. App. 116, 131 (2003) (citing Laposky v. Brown, 4 Vet. 
App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 
228, 232 (1991)).

After considering all of the evidence of record, the Board 
finds that the presumption of aggravation has not be 
rebutted.  As set forth above, the record on appeal shows 
that the appellant continues to exhibit right ear hearing 
loss.  The appellant has also submitted two medical opinions 
to the effect that his current hearing loss is causally 
related to his in-service noise exposure.  On the other hand, 
in December 2004, a VA audiologist concluded that the 
appellant's hearing loss was due to post-service occupational 
noise exposure in construction.  Another VA audiologist 
concluded in October 2008 that the etiology of the 
appellant's hearing loss could not be determined without 
resort to speculation.  

Given the evidence that the appellant's hearing acuity 
worsened during active service, and in light of the 
conflicting evidence regarding the etiology of his current 
hearing loss, the Board is obviously unable to conclude that 
the no aggravation result is "undebatable."  Cotant, 17 
Vet. App. at 131.  The opinion of the December 2004 VA 
medical examiner, standing alone, does not rise to the level 
needed to meet the standards of clear and unmistakable 
evidence, particularly since her opinion does not directly 
address the question of aggravation.  Thus, the Board cannot 
conclude that the record contains evidence meeting the 
"onerous" evidentiary standards of clear and unmistakable 
evidence.  In light of this conclusion, service connection 
for right ear hearing loss based on aggravation is warranted.




ORDER

Entitlement to service connection for right ear hearing loss 
is granted.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


